Case 7:18-cr-00818-VB Document 36 Filed 09/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x

UNITED STATES OF AMERICA : AALLA-
ORDER —f fe 4:

N. any paekacmeibins Ureseenenes
18 CR 818 (VB)

CHESTER BROWN,

Defendant.
aeneenene —oue tooo a x

 

It is hereby ORDERED that John S. Wallenstein, Esq., is relieved as attorney of record
for defendant Chester Brown, and Richard D. Willstatter, Esq., is appointed as defendant
Brown’s attorney pursuant to the Criminal Justice Act.

The next scheduled conference in this case, which will be held by telephone conference,
is October 21, 2020, at 11:00 a.m.

Dated: September 18, 2020 |
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

whee E
° ‘

 
